Citation Nr: 1133407	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus and associated peripheral neuropathy of the upper and lower extremities, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2011, as support for his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection also may be granted for Type II Diabetes Mellitus on a presumptive basis if it was manifested to a degree of least 10-percent disabling within one year after service or if it is diagnosed any time after service if there is confirmed evidence of exposure to herbicides (Agent Orange) during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) and (e).


Exposure to herbicides generally is presumed if the Veteran served in Vietnam during the Vietnam era (that is, during the period beginning on January 9, 1962 and ending on May 7, 1975) or in specific areas in Korea between April 1, 1968, and August 31, 1971, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii), (iv).  See also Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009) (holding that VA reasonably had interpreted § 3.307(a)(6)(iii) as requiring that a Veteran actually have set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection).

The Veteran is claiming entitlement to service connection for Type II Diabetes Mellitus primarily on the premise that he was exposed to Agent Orange while aboard the USS SARATOGA, which he claims was used to transport the toxin to Southeast Asia.  So he is requesting presumptive service connection under the provisions of 38 C.F.R. § 3.309(e).  But during his recent July 2011 hearing, he and his representative also argued that service connection is alternatively warranted on a direct-incurrence basis under the provisions of § 3.303(a) or the additional presumptive provisions of § 3.309(a).  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating all potential theories of entitlement must be considered when adjudicating a claim for service connection).

A letter from the Veteran's treating physician supports his claim under a 
direct-incurrence theory of service connection.  In a June 2006 letter, R.F., M.D., indicated that he had been treating the Veteran for diabetes for the past 11 years, so since 1995 or thereabouts.  Dr. R.F. commented that, although the condition was never diagnosed while the Veteran was in service, his elevated blood glucose levels in service indicate the presence of diabetes.  Dr. R.F. apparently based his opinion on the report of the Veteran's January 1991 retirement examination since this is the only available service treatment record (STR) listing the Veteran's blood glucose level.

This military retirement examination report that Dr. R.F. considered, however, is not the original and seemingly contains inconsistencies concerning the test results for diabetes.  In particular, under the section for urinalysis, the examiner indicated the specific gravity was 1.020 and Albumin "neg [negative]."  He also wrote "Neg [negative] Elev +200" next to "sugar".  Whereas, under the section for other tests, there is the notation "FBS [fasting blood sugar]:  280" and "TRIG [triglycerides]:  391."  So, on the one hand, it was indicated the Veteran did not have an elevated blood sugar reading, as the test results specifically for this were negative, while on the other hand it was indicated he did and by quite a large margin.  It also appears that a corrective material, such as white out, may have been used on or under the number "280," thereby suggesting the altering of this test result by someone other than the examiner who originally completed the report.  Moreover, if an elevated fasting blood sugar level of 280 was indeed so evident during that January 1991 military retirement examination, one can only question why the Veteran did not receive a diagnosis of diabetes mellitus at that time or have some further clinical evaluation and work up to either confirm or rule out this diagnosis.

If it is determined this military retirement examination report has been improperly altered to show an elevated fasting blood sugar level suggestive of diabetes, then Dr. R.F.'s nexus opinion would be based on an inaccurate factual predicate and therefore have no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  See also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of the Veteran's disorder).

The RO apparently has been unable to obtain the original of this January 1991 military retirement examination report.  The National Personnel Records Center (NPRC), which is a military records repository, has conducted an extensive and thorough search of the records among its holdings and was unable to locate the records indentified in the RO's request.  Therefore, on the basis of the request presented to the NPRC, it concluded the records either do not exist, that NPRC does not have them, or that further efforts to locate them at the NPRC would be futile.

But it is not altogether clear whether the RO's request only concerned its attempts to obtain records concerning the Veteran's claimed exposure to Agent Orange (herbicides) and to verify periods of service that had not been verified.  The RO therefore needs to make additional efforts specifically to obtain the STRs, including especially the original of this January 1991 military retirement examination report, such as by contacting alternative sources like the Records Management Center (RMC) or National Archives and Records Administration (NARA) upon completion of Form 13075 (Questionnaire About Military Service) and NARA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  See Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); Moore v. Derwinski, 1 Vet. App. 401 (1991).  The non-existence or unavailability of these records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The Veteran also has to be appropriately notified in the event these additional efforts to obtain these records ultimately are to no avail.  38 C.F.R. § 3.159(e)(1).

Thereafter, regardless of whether the missing STRs are obtained, including especially the original of this January 1991 military retirement examination report, a VA medical opinion is needed to reconcile the seemingly conflicting findings on the copy of this report presented.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the appropriate agency, including, but not limited to, the RMC or NARA, to request the complete STRs concerning both periods of service - including especially the original of the January 1991 military retirement examination report.  And as set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), continue the efforts to locate these records from the appropriate sources until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  If no such STRs can be found, or if they have been destroyed, ask for specific documented confirmation of this fact.  Also provide the Veteran an explanation of how STRs are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.

2.  Irrespective of whether any additional STRs are obtained, refer the claims file to a VA physician to try and reconcile the findings indicated on the copy of the January 1991 military retirement examination report that has been presented in support of the claim.  In particular, medical comment especially is needed concerning the notation of "Neg [negative] Elev +200" when referring to the reporting of "sugar" in the "urinalysis," versus the notations of "FBS [fasting blood sugar]:  280" and "TRIG [triglycerides]:  391 when referring to "Other Tests."


This additional medical comment is needed to assist in determining the likelihood (very likely, as likely as not, or unlikely) the results of that January 1991 military retirement examination are suggestive of diabetes, although not until later diagnosed.

The term "as likely as not" means at least 50 percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

This examiner is requested to try and provide definitive comment on this determinative issue regarding the onset of the Veteran's diabetes in terms of whether it occurred during his military service.  If the examiner determines that he/she cannot provide this requested opinion without resorting to mere speculation, he/she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on information obtained from review of the record.


3.  Then readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


